I dissent. I dissented to the original opinion, relying in part upon the rule of res adjudicata and further on the rule relative to the violation of the obligation of a contract. I do not contend for the application of the rule of res adjudicata
without exceptions. I do not think the rule should be applied to shut the door in the face of justice. But the rule has its merits and should not be ignored except for cogent reasons. (Deposit *Page 371 Bank v. Frankfort, 191 U.S. 499, 24 Sup. Ct. 154,48 L. Ed. 276.)
On the question of violation of the obligation of a contract, I am utterly opposed to invading the rights of anyone where such rights attached under the law as construed by the courts of last resort at the time the contracts were entered into, irrespective of whether such rights are brought in question between individual litigants or between individuals and a department of the state or federal government. When the Santa Rita Company entered into the contract to exploit the Indian lands, such contract being approved by the Interior Department of the federal government, and the status of the company in the matter of taxing the proceeds derived from the products produced from the Indian Lands was fixed by the interpretation placed upon the applicable statutes and regulations then existing, such interpretation being made by the United States Supreme Court should be final as to contracts thus existing. When that court subsequently changed its views as to the law, and an attempt is made to revise the obligation of parties to a contract entered into prior to the time the court gave expression to its changed views as to the law, it is repugnant to natural justice to give the court's new interpretation retroactive effect. We have heretofore so held in substance in the following cases: Montana Horse Products Co. v.Great Northern Ry. Co., 91 Mont. 194, 7 P.2d 919;Continental Supply Co. v. Abell, 95 Mont. 148,24 P.2d 133; State v. Simanton, 100 Mont. 292, 49 P.2d 981; see, also, Judith Basin Irrigation District v. Malott, (9 Cir.)73 F.2d 142, 97 A.L.R. 504. *Page 372